Citation Nr: 1016645	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for a back condition, 
claimed as secondary to a bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1968 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in March 2010.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral shoulder condition 
that is causally or etiologically related to his military 
service.

2.  The Veteran does not have a neck condition that is 
causally or etiologically related to his military service.

3.  The Veteran does not have a back condition that is 
causally or etiologically related to his military service, or 
to a service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral shoulder condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).

2.  A neck condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

3.  A back condition was not incurred in or aggravated by 
service and was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009); 
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2006, before the AOJ's initial adjudication of the claims.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  It included the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured an examination in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

A VA opinion with respect to the issues on appeal was 
obtained in November 2007.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the November 
2007 VA opinion obtained in this case was sufficient, as it 
was predicated on a full reading of the VA medical records in 
the Veteran's claims file.  It considers all of the pertinent 
evidence of record, the statements of the appellant, and 
provides explanations for the opinions stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).



II.  The Merits of the Claims

The Veteran contends that he has neck and bilateral shoulder 
conditions as the result of an in-service injury while 
playing football.  He further contends that he has a back 
condition that is secondary to the bilateral shoulder 
condition.

Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  

As for the Veteran's contention that the back condition is 
secondary to the bilateral shoulder condition, any disability 
that is proximately due to or the result of a service-
connected disease or injury is considered service connected, 
and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  In this regard, the Board notes that there has 
been an amendment to the provisions of 38 C.F.R. § 3.310 
during the pendency of this appeal.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the United States Court of Appeals for Veterans 
Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Bilateral shoulder condition

A review of the Veteran's STRs shows that he injured his 
right shoulder while playing football in October 1971.  His 
arm was placed in a sling and he was assigned light duty.  
There are no complaints related to his left shoulder.  His 
discharge examination in February 1977 showed normal upper 
extremities; no chronic disability of the right shoulder was 
shown.  

VA treatment records beginning in 2002 show complaints of 
shoulder pain.  In May 2002, the Veteran reported bilateral 
shoulder pain since the 1970s, which worsened in the last 
year and a half.  He reported that he had been a carpenter 
since the mid-1960s.  X-rays revealed bilateral 
acromioclavicular degenerative joint disease changes with 
mild inferior bony spurs, worsening on the right side.  There 
were no fractures or dislocations.  In October 2003, the 
Veteran reported that he had had bilateral shoulder pain 
since the 1970s following a football injury.  

The Veteran was afforded a VA examination in October 2007.  
He reported his in-service football injury.  He reported that 
he began experiencing problems in 1988 or 1989 with chronic 
intermittent gradually progressive bilateral shoulder pain.  
Following examination, which included x-rays, the Veteran was 
diagnosed with right shoulder supraspinous rotator cuff tear; 
acromioclavicular degenerative joint disease, and left 
shoulder acromioclavicular degenerative joint disease; 
subacromial impingement syndrome.

Following a review of the claims file, the October 2007 
examiner issued an opinion in November 2007.  He opined that 
it was less likely that the Veteran's current bilateral 
shoulder conditions were related to injuries he sustained 
during military service.  The examiner noted that a review of 
the Veteran's STRs revealed separation medical history and 
physical examination in February 1977.  In his medical 
history, the Veteran denied in writing sustaining painful or 
trick shoulder or elbow or any other orthopedic complaints 
other than foot trouble during his service.  The examiner 
further opined that it was more likely that the Veteran's 
current bilateral shoulder conditions were related to chronic 
degenerative changes as a result of aging.

The Veteran testified at his hearing in March 2010 about 
injuring his shoulders while playing football in service.  He 
testified that he had pain since service, but did not seek 
treatment until recently.

Here, although the Veteran injured his right shoulder in 
service, and has been diagnosed with current bilateral 
shoulder conditions, the evidence does not show any nexus 
between his current disabilities and his in-service injury.  
The only nexus opinion of record, that of the VA examiner in 
November 2007, indicates that the Veteran's bilateral 
shoulder conditions are not related to his military service.  
The examiner provided a thorough rationale for the opinion.  
No medical professional provides an opinion to the contrary, 
and neither the Veteran nor his representative have alluded 
to the existence of such opinion.  

The Board acknowledges that the Veteran testified that his 
pain continued since service.  The Veteran is competent to 
testify regarding bilateral shoulder pain that began in 
service and that continued after service.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; 
such knowledge comes to a witness through use of his senses, 
that which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  

However, as noted by the VA examiner, the Veteran's discharge 
examination did not show any chronic disability, and the 
Veteran specifically denied in writing sustaining painful or 
trick shoulder or elbow at the time of his discharge 
examination.  Although the Veteran testified about pain post-
service, no disabilities of his shoulders were diagnosed 
until 2002.  There is no evidence prior to that of a chronic 
disability, and no objective medical evidence indicating a 
continuity of symptomatology.  The Court has indicated that 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Thus, the 
lack of any objective evidence of bilateral shoulder 
complaints, symptoms, or findings for more than 20 years 
between the period of active service and his claim for 
service connection is itself evidence which tends to show 
that these disabilities did not have their onset in service 
or for many years thereafter. 

Additionally, as the evidence does not show that arthritis 
was diagnosed within one year from discharge from service, 
service connection on a presumptive basis is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has a 
bilateral shoulder condition related to his military service.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2009).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have a 
bilateral shoulder condition that is traceable to disease or 
injury incurred in or aggravated during active military 
service.

Neck condition

The Veteran's STRs show that he complained of neck pain in 
October 1974 after he was in a fight.  With regards to the 
Veteran's contention that his neck was also injured during 
October 1971 while playing football, the records from October 
1971 show no complaints related to the neck.  The Veteran's 
discharge examination in February 1977 showed a normal neck.  
The Veteran's STRs do not show any continuity of 
symptomatology following the October 1974 complaints, nor do 
they show any diagnosed neck condition.

VA treatment records beginning in May 2002 document the 
Veteran's complaints of neck pain, which he reported began in 
the 1970s.  X-rays in May 2002 revealed degenerative joint 
disease at C5-6.  Although the Veteran attributed his 
complaints to an in-service football injury, none of the 
treatment records provides an etiology of the Veteran's neck 
condition.

The Veteran was afforded a VA examination in October 2007.  
He reported daily mechanical neck pain with onset of symptoms 
two years earlier.  Following examination, which included x-
rays, the Veteran was diagnosed with cervical degenerative 
disc and joint disease. 

Following a review of the claims file, the examiner issued an 
opinion in November 2007.  The examiner opined that it was 
less likely that the Veteran's current neck condition was 
related to injuries sustained during military service.  The 
examiner noted that a review of the Veteran's STRs revealed 
separation medical history and physical examination in 
February 1977.  In his medical history, the Veteran denied in 
writing recurrent neck pain or any other orthopedic 
complaints other than foot trouble during his service.  The 
examiner further opined that it was more likely that the 
Veteran's current cervical spine condition was related to 
chronic degenerative changes as a result of aging.

The Veteran testified at his hearing in March 2010 that his 
neck hurts along with his shoulders, and that he injured his 
neck at the same time that he injured his shoulders in 
service.  He testified that he had pain since service, but 
did not seek treatment until recently.

Here, although the Veteran has been diagnosed with a current 
neck condition, and had a complaint of neck pain in service, 
the evidence does not show any nexus between his current 
disability and his in-service injury.  The only nexus opinion 
of record, that of the VA examiner in November 2007, 
indicates that the Veteran's neck condition is not related to 
his military service.  The examiner provided a thorough 
rationale for the opinion.  No medical professional provides 
an opinion to the contrary, and neither the Veteran nor his 
representative have alluded to the existence of such opinion.  

The Board acknowledges that the Veteran had complaints of 
neck pain in service, and that his pain has continued since 
service.  The Veteran is competent to testify regarding neck 
pain in service that continued after service.  However, as 
noted by the VA examiner, the Veteran's discharge examination 
did not show any chronic disability.  Although the Veteran 
testified about pain post-service, no disabilities of his 
neck were diagnosed until 2002.  There is no evidence prior 
to that of a chronic disability.  There is no objective 
medical evidence of any continuity of symptomatology 
following his in-service complaint of neck pain in 1974.  The 
Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense, supra; see also Maxson, supra.  Thus, the lack of any 
objective evidence of any neck complaints, symptoms, or 
findings for more than 20 years between the period of active 
service and his claim for service connection is itself 
evidence which tends to show that this disability did not 
have its onset in service or for many years thereafter.  

Additionally, as the evidence does not show that arthritis 
was diagnosed within one year from discharge from service, 
service connection on a presumptive basis is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has a 
neck condition related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu, supra.  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
Veteran does not have a neck condition that is traceable to 
disease or injury incurred in or aggravated during active 
military service.

Back condition

The Veteran's STRS show no treatment for, or diagnosis of, 
any back condition.  His discharge examination in February 
1977 showed a normal spine.

VA treatment records beginning in March 2004 show complaints 
of back pain.  In March 2004, the Veteran reported new 
complaints of periodic shooting pains from the back of the 
neck to lower spine.  

The Veteran was afforded a VA examination in October 2007.  
He reported the spontaneous onset of chronic daily lower back 
pain two years earlier.  Following examination, which 
included x-rays, the Veteran was diagnosed with lumbar 
degenerative disc disease; L5 1/3 
spondylolisthesis/spondylosis.  

Following a review of the claims file, the examiner issued an 
opinion in November 2007.  He opined that it was more likely 
that the Veteran's current lumbar spine conditions were 
related to chronic degenerative changes as a result of aging.  
The examiner noted that the Veteran's accompanying medical 
history at the time of his separation examination showed that 
the Veteran denied recurrent back pain or any other 
orthopedic complaints other than foot trouble during his 
service.  

The Veteran testified at his hearing in March 2010 that his 
back pain was interconnected with his shoulder and neck pain.  
The Veteran testified that maybe it was old age, but his 
problems all sort of went together.  He again testified about 
not seeking treatment until recently.

Here, although the Veteran has been diagnosed with current 
back conditions, the evidence does not show any nexus between 
his current conditions and his military service.  In this 
regard, the Veteran's STRs show no event, injury, or disease 
to his back, nor does the Veteran contend that his back 
conditions are directly related to his military service.  
Rather, the Veteran contends that it is secondary to his 
bilateral shoulder condition.  As noted above, service 
connection for a bilateral shoulder condition is not 
warranted.  Therefore, service connection on a secondary 
basis is also not warranted.  

Regarding service connection on a direct basis, the Board 
acknowledges that the Veteran testified that his back pain is 
related to his bilateral shoulder condition, which he 
contends is the result of his in-service football injury.  
The Veteran is competent to testify regarding his back pain.  
However, as noted by the VA examiner, the Veteran's discharge 
examination did not show any chronic disability.  Although 
the Veteran testified about pain post-service, no 
disabilities of his back were diagnosed until 2002.  There is 
no evidence prior to that of a chronic disability.  The Court 
has indicated that normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense, supra; see also Maxson, supra.  Thus, the lack of any 
objective evidence of any back complaints, symptoms, or 
findings for more than 20 years between the period of active 
service and his claim for service connection is itself 
evidence which tends to show that this disability did not 
have its onset in service or for many years thereafter. 

The Board acknowledges the Veteran's belief that he has a 
back condition related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu, supra.  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
Veteran does not have a back condition that is traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for a bilateral shoulder 
condition is denied.

Entitlement to service connection for a neck condition is 
denied.

Entitlement to service connection for a back condition as 
secondary to a bilateral shoulder condition is denied.



____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


